                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ,                                       )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 LOWE’S COMPANIES, INC.,                               )
 ADMINISTRATIVE COMMITTEE OF                           )
 LOWE’S COMPANIES, INC., and AON                       )
 HEWITT INVESTMENT CONSULTING,                         )
 INC.                                                  )
                                                       )
                Defendants.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion To Compel

Discovery From Defendant Aon Hewitt Investment Consulting, Inc.” (Document No. 106) filed

November 19, 2020. This motion has been referred to the undersigned Magistrate Judge pursuant

to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the

motion and the record, the undersigned will grant the motion in part and deny the motion in part.

         The pending motion to compel seeks production of 28 documents from Defendant Aon

Hewitt Investment Consulting, Inc. (“Aon Hewitt”) that Plaintiff claims are subject to the fiduciary

exception to the attorney-client privilege. (Document No. 106); see (Document No. 124). The

undersigned previously considered this motion in an Order dated February 26, 2021, which granted

the motion in part as to 3 of the documents sought by Plaintiff and denied the motion in part as to

5 of the documents sought. (Document No. 206). The undersigned ordered that Plaintiff and Aon

Hewitt confer regarding the 20 documents for which a determination was not made about

application of the fiduciary exception to the attorney-client privilege. Id. at p. 27. The Order




      Case 5:18-cv-00075-KDB-DCK Document 211 Filed 03/10/21 Page 1 of 3
indicated that if the parties could not reach agreement about production of the 20 documents still

at issue, Aon Hewitt would be required to submit the documents to the Court for in camera review

by March 8, 2021. Id. Aon Hewitt submitted 18 documents at issue to the Court for in camera

review after voluntarily producing 2 of the 20 documents at issue to Plaintiff.

       The Court has conducted an in camera review of the documents that Aon Hewitt submitted.

For a description of the factual background regarding the pending motion to compel and a

description of the fiduciary exception to the attorney-client privilege, the undersigned directs

attention to this Court’s February 26, 2021 Order considering the pending motion to compel. See

(Document No. 206). Following a close review of the documents at issue, careful consideration

of the underlying briefs and record, and analysis of case law regarding the fiduciary exception to

the attorney-client privilege, the undersigned has determined that 4 documents are not subject to

the fiduciary exception to the attorney-client privilege and thus do not need to be produced, and

14 documents are subject to the fiduciary exception to the attorney-client privilege and therefore

must be produced, as detailed below.

       IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion To Compel Discovery From

Defendant Aon Hewitt Investment Consulting, Inc.” (Document No. 106) is GRANTED in part

and DENIED in part, as discussed herein.             Defendant shall either produce the following

documents that it is withholding or produce the following documents in unredacted form by

March 15, 2021: AON-PRIV-01126; AON-PRIV-01745; AON-PRIV-01799; AON-PRIV-

01242; AON-PRIV-00834; AON-PRIV-01255; AON-PRIV-01256; AON-PRIV-01915; AON-

PRIV-01460; AON-PRIV-01971; AON-PRIV-01370; AON-PRIV-00890; AON-PRIV-00792;

and AON-PRIV-01952. Defendant is not required to produce the following documents: AON-

PRIV-01737; AON-PRIV-01020; AON-PRIV-01890; and AON-PRIV-01962.



                                                 2
      Case 5:18-cv-00075-KDB-DCK Document 211 Filed 03/10/21 Page 2 of 3
       SO ORDERED.



Signed: March 10, 2021




                                      3
      Case 5:18-cv-00075-KDB-DCK Document 211 Filed 03/10/21 Page 3 of 3
